J-S08004-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JAMES ROBERT HILL

                            Appellant                 No. 184 WDA 2016


            Appeal from the PCRA Order dated December 11, 2015
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0009750-2013

BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                              FILED JUNE 14, 2017

        Appellant James Robert Hill appeals from the order denying his petition

for relief under the Post Conviction Relief Act (“PCRA”).1 For the reasons that

follow, we vacate the order of the PCRA court and remand with instructions

to hold an evidentiary hearing as set forth below.

        On August 18, 2014, Appellant was found guilty by a jury of attempted

homicide2 and related counts.3 Appellant was thereafter sentenced to an

aggregate of thirty years and nine months to sixty-one and one-half years’

incarceration. PCRA Ct. Op., 6/28/16, at 1. The court apprised Appellant on

____________________________________________
1
    42 Pa.C.S. §§ 9541-9546.
2
    18 Pa.C.S. § 901(a).
3
  Appellant was convicted under the following statutes: 18 Pa.C.S. §§
2702.1(a), 2702(a)(1), 2702(a)(3), 6106(a)(1), 5104, and 75 Pa.C.S. §
3733(a).
J-S08004-17


the record of his post-sentence and appellate rights. Appellant’s court-

appointed trial counsel did not file either a post-sentence motion or direct

appeal. Counsel did not specifically move to withdraw.4

       On    October     31,   2014,    Appellant   filed   a   pro   se   “Motion   to

Modify/Reduce Sentence Nunc Pro Tunc.” In the motion, Appellant asserted

that he was abandoned by counsel, who failed to file either an oral or written

post-sentence motion on his behalf. Appellant stated that he wished to

challenge the discretionary aspects of the sentence imposed, he had advised

counsel to file for reconsideration of his sentence and to perfect an appeal,

and counsel’s failure to do so constituted ineffectiveness. In response to this

filing, on March 13, 2015, the PCRA court appointed new counsel (“PCRA

counsel”) to represent Appellant.5

       Before appointed counsel took any action of record, on June 25, 2015,

Appellant filed a pro se PCRA petition. In this petition, Appellant again

claimed his trial counsel was ineffective for failing to pursue a post-sentence

motion or appeal on Appellant’s behalf. Appellant stated that he did not

realize counsel abandoned him until he found out “from the law library,” and

that he never received notice that his judgment of sentence had become

____________________________________________
4
  Appointed trial counsel’s obligation to represent Appellant ended when
Appellant’s judgment of sentence became final. Pa.R.Crim.P. 122(B)(2).
5
  The PCRA court correctly treated Appellant’s pro se filing as a PCRA
petition. See Commonwealth v. Taylor, 65 A.3d 462, 465 (Pa. Super.
2013).


                                           -2-
J-S08004-17


final after 30 days.6 Appellant asserted that he did not knowingly or

intentionally waive his right to file a post-sentence motion or a notice of

appeal. Pursuant to Pa.R.Crim.P. 576(A), the court forwarded Appellant’s pro

se petition to PCRA counsel for further action.

       On August 28, 2015, PCRA counsel filed a motion to withdraw and a

“no-merit” letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). In the letter, counsel explained that trial counsel was not ineffective

for failing to challenge the sentences received by Appellant because any

challenges would be lacking in merit. PCRA counsel arrived at this conclusion

after establishing that the sentences received by Appellant did not exceed

the legal maximum and were within the guidelines ranges; the trial court

had listed the reasons for the sentences on the record; and the trial court

did not consider any inappropriate factors.

       In addition, counsel asserted that, contrary to the allegations in his

PCRA petition, Appellant did receive notice of finality of his sentences

because he was informed on the record, during sentencing, of the deadlines

by which he must file a post-sentence motion or direct appeal. Appellant’s

PCRA counsel also conversed with Appellant’s trial counsel and reported in


____________________________________________
6
 Because no post-sentence motion or appeal was filed, Appellant’s judgment
of sentence became final thirty days after the trial court imposed sentence.
Pa.R.A.P. 903(c)(3).


                                           -3-
J-S08004-17


the no-merit letter that trial counsel advised Appellant of his right to file and

the deadlines for filing a post-sentence motion and direct appeal.7

        On September 1, 2015, the PCRA court issued a notice of its intention

to dismiss Appellant’s PCRA petition without a hearing, pursuant to

Pa.R.Crim.P. 907, and granted PCRA counsel leave to withdraw. The court

stated that it was denying relief “for the reasons stated in [the no-merit]

letter,” and gave Appellant 30 days to respond to the Rule 907 notice.

        Appellant filed a timely pro se response,8 again raising trial counsel’s

ineffectiveness for failing to file a post-sentence motion and direct appeal,

and also claiming that “PCRA counsel is also ineffective for failing to raise

this claim and also for failing to investigate and develop[] any claims of her
____________________________________________
7
    The applicable portion of the no-merit letter states:

        [U]ndersigned counsel spoke with trial counsel, Mr. Foreman,
        who said he visited [Appellant] after sentencing and advised
        [Appellant] of his right to file post-sentence motions and direct
        appeal. [Appellant] told Mr. Foreman he would think about it, to
        which Mr. Foreman warned him of the 10-day deadline to file
        post-sentence motions and 30-day deadline to file a direct
        appeal. Mr. Foreman also advised [Appellant] that he would not
        file anything unless he heard back from [Appellant], and
        [Appellant] never contacted Mr. Foreman requesting that any
        action be taken.

No-Merit Letter, 8/28/15, at 12.
8
  Appellant’s response was docketed as filed on October 6, 2015, but signed
by Appellant on September 27, 2015. Pursuant to the prisoner mailbox rule,
the date an incarcerated pro se defendant submits his document to the
prison authorities is deemed the effective date of its filing. See
Commonwealth v. Wilson, 911 A.2d 942, 944 n.2 (Pa. Super. 2006).
Thus, Appellant’s response to the court’s Pa.R.Crim.P. 907 notice was timely.


                                           -4-
J-S08004-17


own leaving [Appellant] to fend for himself.” Appellant alleged that he

directed trial counsel to file post-sentence motions and an appeal through

both mail and telephone conversations.9

       On December 15, 2015, the PCRA court entered a final order that

dismissed Appellant’s PCRA petition.10 Appellant filed a timely pro se notice

of appeal on January 8, 2016.11 In his appeal, Appellant poses the following

questions for our review:

       Did trial counsel act ineffectively by abandoning [Appellant] and
       failing to offer oral or written post-trial motions?

       Did PCRA counsel act ineffective[ly] by not attacking trial
       counsel[’]s ineffectiveness claims by [Appellant]?

       Did [the] trial court abuse its discretion by not serving an order
       on [Appellant] appointing [Appellant] Post-conviction counsel?

       Did [the] trial court abuse its discretion by dismissing
       [Appellant’s] first timely PCRA petition without a hearing where
       material fact existed as to violation of Pa. Const. Art. 5 Section
       9?

____________________________________________
9
  In addition to asking that his excessive-sentence claim be raised in a post-
sentence motion nunc pro tunc, Appellant also asserted, for the first time, a
request to challenge the weight of the evidence supporting his conviction.
10
  Although Appellant’s initial pro se motion to modify his sentence nunc pro
tunc and his subsequent pro se PCRA petition reference only Docket Number
CP-02-CR-0009750-2013, the PCRA court’s final order dismissing Appellant’s
PCRA petition also referenced a related case involving Appellant, No. CP-02-
CR-0005910-2013. As no appeal was taken in that case, we do not address
the actions of the PCRA court relating to that docket number.
11
  Appellant’s initial notice of appeal referenced only docket number “9702-
2011,” an unrelated case. On February 3, 2016, Appellant filed an
“amended” notice of appeal, clarifying that he wished to appeal in Docket
Number CP-02-CR-0009750-2013 instead.

                                           -5-
J-S08004-17


Appellant’s Brief at 2 (unpaginated).

        In addition to reiterating his previous arguments, Appellant’s brief

argues to this Court that he never received notice that PCRA counsel was

appointed to represent him and that his trial counsel was ineffective for

failing to introduce medical records at trial to support a diminished capacity

defense. See Appellant’s Brief at 4-5 (unpaginated). These issues are

waived because they were not previously raised by Appellant in the PCRA

court    and   may   not   be   raised   for   the   first   time   on   appeal.   See

Commonwealth v. Mikell, 968 A.2d 779, 782 (Pa. Super. 2009) (citing

Pa.R.A.P. 302(a)), appeal denied, 985 A.2d 971 (Pa. 2009).

        For the remaining claims, we employ the following standard of review:

        We review an order dismissing a petition under the PCRA in the
        light most favorable to the prevailing party at the PCRA level.
        This review is limited to the findings of the PCRA court and the
        evidence of record. We will not disturb a PCRA court's ruling if it
        is supported by evidence of record and is free of legal error. This
        Court may affirm a PCRA court's decision on any grounds if it is
        supported by the record. Further, we afford great deference to
        the factual findings of the PCRA court and will not disturb those
        findings unless they have no support in the record.

Commonwealth v. Markowitz, 32 A.3d 706, 711 (Pa. Super. 2011)

(citations omitted), appeal denied, 40 A.3d 1235 (Pa. 2012)).

        Appellant primarily argues that (1) his trial counsel was ineffective for

failing to file post-sentence motions and a notice of appeal, and (2)

subsequent PCRA counsel was also ineffective for failing to pursue (and

thereby waiving) this claim. Appellant has therefore presented a “layered”

ineffectiveness claim. See generally Commonwealth v. McGill, 832 A.2d
                                   -6-
J-S08004-17


1014, 1021-23 (Pa. 2003) (explaining that in a layered ineffectiveness claim,

present counsel must raise whether intermediate counsel were ineffective for

failing to raise, and thereby waiving, an underlying claim of ineffectiveness).

                              Notice of Appeal

      In assessing Appellant’s claim, we apply the well-settled test first

established in Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987):

      To prevail on an ineffectiveness claim, appellant must establish:
      (1) the underlying claim has arguable merit; (2) no reasonable
      basis existed for counsel's actions or failure to act; and (3)
      [appellant] suffered prejudice as a result of counsel's error such
      that there is a reasonable probability that the result of the
      proceeding would have been different absent such error.

Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014). Counsel is

presumed effective, and a petitioner bears the burden of proving otherwise.

Id. “However, in certain limited circumstances, including the actual or

constructive denial of counsel, prejudice may be so plain that the cost of

litigating the issue of prejudice is unjustified, and a finding of ineffective

assistance of counsel per se is warranted.” Commonwealth v. Rosado,

150 A.3d 425, 429 (Pa. 2016). This exception applies in cases where counsel

actually or constructively denied a defendant his right to appeal, such as

where counsel fails to file or perfect a requested appeal. Id. at 430-431

(citing Commonwealth v. Lantzy, 736 A.2d 564, 566 (Pa. 1999)).

Appellant claims that this is such a case.

      Where counsel is alleged to have abandoned a defendant by failing to

file or perfect an appeal, the appropriate procedure is to file a PCRA petition

                                     -7-
J-S08004-17


seeking reinstatement of appeal rights nunc pro tunc. Commonwealth v.

Bennett, 930 A.2d 1264, 1269 (Pa. 2007). While a defendant can waive his

right to appeal, “no waiver can be presumed where the record is silent,” and

where a petitioner alleges that he directed trial counsel to file an appeal, an

evidentiary hearing is required. Commonwealth v. Bronaugh, 670 A.2d

147, 148-49 (Pa. Super. 1995). Compare Commonwealth v. Baker, 880

A.2d 654, 657 (Pa. Super. 2005) (noting PCRA hearing established that trial

counsel   failed   to   file   requested    appeal),   with   Commonwealth   v.

Hernandez, 755 A.2d 1, 11-12 (Pa. Super. 2000), aff’d in part, 817 A.2d

479 (Pa. 2003) (stating no evidentiary hearing required where record was

clear that the appellant directed trial counsel to challenge the discretionary

aspects of his sentence and perfect an appeal on that issue).

      “Where a defendant does not ask his attorney to file a direct appeal,

counsel still may be held ineffective if he does not consult with his client

about the client’s appellate rights.” Markowitz, 32 A.3d at 714.

      In analyzing whether there is a constitutional mandate to consult
      with a defendant about his appellate rights, the Supreme Court
      opined that a court must determine if [(1)] a rational defendant
      would want to appeal (for example, because there are
      nonfrivolous grounds for appeal), or (2) that this particular
      defendant reasonably demonstrated to counsel that he was
      interested in appealing. Where a petitioner can prove either
      factor, he establishes that his claim has arguable merit.

Id. at 716 (quotation marks and citation omitted). Whether an attorney’s

failure to consult with his client regarding appellate rights rendered his

assistance ineffective depends on whether the client suffered actual

                                           -8-
J-S08004-17


prejudice. Id. A defendant has suffered prejudice when, “but for counsel’s

deficient failure to consult with him about an appeal, he would have timely

appealed.” Id.12

       Appellant claims that he did not knowingly or intentionally waive his

right to file a post-sentence motion or a notice of appeal. Thus, his claim of

trial counsel ineffectiveness has arguable merit. McGill, 832 A.2d at 1021-

23; Rosado, 150 A.3d at 430. As the trial record is silent as to the waiver of

Appellant’s rights, an evidentiary hearing on this issue was required.

Bronaugh, 670 A.2d at 148-49; see also Commonwealth v. Walls, 993

A.2d 289, 305 (Pa. Super. 2010) (remanding for an evidentiary hearing by

the PCRA court where the resolution of genuine issues of material fact would

affect a finding of trial counsel’s ineffectiveness).

       The PCRA court did not hold such a hearing. Instead, it concluded that

Appellant was not deprived of his rights to file post-sentence motions or to

appeal and based that conclusion on the no-merit letter provided by PCRA

counsel. Summarizing that letter, the PCRA court stated:

       Trial counsel advised post-conviction counsel that trial counsel
       had discussed [Appellant]’s right to file post-sentence motions
       and a direct appeal with him. Trial counsel also discussed the
       deadlines in which [Appellant] would have to act should he wish
       to file post-sentence motions or a direct appeal. Finally, trial
       counsel advised [Appellant] that if he did not hear back from
____________________________________________
12
   Furthermore, counsel’s advice regarding a defendant’s appellate rights
must not be erroneous. “Accordingly, where a petitioner can establish that
but for counsel’s erroneous advice, he would have filed a direct appeal, he is
entitled to the reinstatement of his direct appeal rights.” Markowitz, 32
A.3d at 717.

                                           -9-
J-S08004-17


       [Appellant], that he would not file any post-sentence motions or
       appeal. Lastly, trial counsel advised post-conviction counsel that
       trial counsel was not contacted by [Appellant] for the purposes
       of filing either post-sentence motions or an appeal. It thus
       appears that there is no basis for [Appellant]’s claim that counsel
       was ineffective in failing to take steps that [Appellant] never
       asked him to take. Accordingly, [Appellant]’s claim of ineffective
       assistance is without merit.

PCRA Ct. Op. at 5-6.

       We find the PCRA court’s conclusions unsupported by the record. None

of the information on which the court based its reasoning was provided to

the court under oath or was subject to cross-examination by Appellant. The

PCRA record is silent — because there is no such record — on whether trial

counsel actually advised or corresponded with Appellant. The no-merit letter

from PCRA counsel is not evidence, and anything the letter says about what

trial counsel purportedly told PCRA counsel is mere hearsay.13 Appellant

therefore is entitled to a remand for a hearing to determine whether his trial

counsel was ineffective.

       With respect to Appellant’s PCRA counsel, the record discloses no

reasonable basis for that lawyer’s failure to pursue Appellant’s claim

regarding his trial counsel and to request an evidentiary hearing on that

____________________________________________
13
  The PCRA court, like PCRA counsel, also relied on the fact that Appellant
had been apprised during the sentencing hearing of the deadlines for filing a
post-sentence motion or notice of appeal. PCRA Ct. Op. at 6. However, this
notice would have alerted Appellant only of the time within which he had to
request that his attorney file these documents on his behalf. The notice does
not resolve whether counsel was ineffective for failing to comply with such a
request.


                                          - 10 -
J-S08004-17


claim. See McGill, 832 A.2d at 1023 (in rare instances, the basis of second

counsel’s strategy in a layered ineffectiveness claim is clear and obvious

from the record); Hernandez, 755 A.2d at 12 (failure to perfect requested

appeal obviously lacks reasonable basis). PCRA counsel’s actions prejudiced

Appellant’s ability to obtain reinstatement of his appellate rights. See

Rosado, 150 A.3d at 430 (failure to file or perfect requested appeal results

in per se prejudice to defendant). We therefore conclude that PCRA counsel

provided ineffective assistance to Appellant on his petition.

       Accordingly, we reverse the trial court’s order dismissing Appellant’s

claims and remand so that the PCRA court may hold an evidentiary hearing

to resolve whether Appellant requested trial counsel to file a post-sentence

motion or appeal and whether Appellant’s counsel consulted with Appellant

about his appellate rights.14 If Appellant proves his claims at that hearing,

the trial court shall reinstate Appellant’s appeal rights nunc pro tunc.

                               Post-Sentence Motion

       We also remand so that the trial court may determine whether

Appellant shall be permitted to file a post-sentence motion nunc pro tunc, as




____________________________________________
14
     Counsel shall be appointed for Appellant for this hearing. See
Commonwealth v. Robinson, 970 A.2d 455, 457 (Pa. Super. 2009)
(“Pursuant to the rules of criminal procedure and interpretive case law, a
criminal defendant has a right to representation of counsel for purposes of
litigating a first PCRA petition through the entire appellate process” (citing
Pa.R.Crim.P. 904(c))).


                                          - 11 -
J-S08004-17


such a motion is a prerequisite to preservation of the sentencing claims

Appellant wishes to present on an appeal.

      Where counsel fails to preserve the sole issue an appellant wishes to

appeal, regardless of the merits of that issue, counsel’s failure automatically

prejudices the appellant, and reinstatement of post-sentence rights nunc pro

tunc is the proper remedy. For example, in Hernandez, the appellant

“sought to raise one issue on direct appeal, his challenge to the discretionary

aspects of his sentence.” 755 A.2d at 8. Counsel, however, failed to preserve

the issue by objecting at the time the sentence was imposed or by filing a

post-sentence motion. Id. at 3. We held that waiver of the appellant’s sole

issue effectively denied his entire right to appeal. Id. at 8-9 (citing, among

other cases, Commonwealth v. Ciotto, 555 A.2d 930, 931 (Pa. Super.

1989)). We explained:

      We expressly distinguish herein cases like the present where
      direct appeal counsel’s ineffectiveness waived all the issues that
      the post-conviction petitioner wished to raise from those cases
      where direct appeal counsel simply did not raise every issue
      requested by the criminal defendant. Clearly, in both situations,
      the criminal defendant has a right to effective representation.
      However, in the later situation, counsel’s conduct may, in fact,
      have been effective, despite not raising every issue which the
      defendant believes is meritorious. . . .

      Thus, a PCRA petitioner is entitled to an appeal nunc pro tunc
      where prior counsel’s actions, in effect, entirely denied his right
      to a direct appeal, as opposed to a PCRA petitioner whose prior
      counsel’s ineffectiveness may have waived one or more, but not
      all, issues on direct appeal.




                                    - 12 -
J-S08004-17


Hernandez, 755 A.2d at 9 n.4 (citations omitted); accord Commonwealth

v. Halley, 870 A.2d 795, 801 (Pa. 2005); Commonwealth v. Pulanco,

954 A.2d 639, 642 (Pa. Super. 2008).

         Similarly, in Commonwealth v. Johnson, 889 A.2d 620, 623 (Pa.

Super. 2005), the appellant’s sole issue was a challenge to the discretionary

aspects of his sentence. Id. at 623. Because counsel failed to file a Pa.R.A.P.

2119(f) Statement preserving this issue for appellate review, we found that

prejudice was presumed and remanded for reinstatement of the appellant’s

direct    appeal   rights    nunc    pro       tunc.   Id.   at   623-2415;   see   also

Commonwealth v. Lane, 81 A.3d 974, 981 (Pa. Super. 2013) (remanding

for reinstatement of appellate rights nunc pro tunc where defendant was

constructively denied his right to appeal by counsel’s failure to file Rule

1925(b) Statement); cf. Commonwealth v. Reaves, 923 A.2d 1119,

1128-29 (Pa. 2007) (where trial counsel’s waiver of a discretionary

sentencing claim did not deprive appellant of his right to direct appellate

review of other claims, appellant needed to satisfy the actual prejudice

standard to prevail on a collateral ineffectiveness claim against his trial

counsel).



____________________________________________
15
  We noted in both Hernandez and Johnson that while an appellant does
not have an absolute right to appellate review of the discretionary aspects of
a sentence, an appellant has a right to seek such review, and that right
must be protected by counsel. Johnson, 889 A.2d at 623-24; Hernandez,
755 A.2d at 12 n.6.

                                           - 13 -
J-S08004-17


       Instantly, Appellant claims that his trial counsel was ineffective for

failing to file a post-sentence motion; and, because the only issues Appellant

wished to pursue on direct appeal must be preserved in a post-sentence

motion, such a failure by trial counsel would have constructively denied

Appellant his right to appeal. Hernandez, 755 A.2d at 8-9. Appellant’s claim

therefore has arguable merit. Again, the trial record is silent regarding

Appellant’s waiver of his appellate rights.

       The PCRA court and PCRA counsel both concluded that Appellant’s

ineffectiveness claims lacked merit because they concluded that his

underlying claims lacked merit. See PCRA Ct. Op. at 3-4 (stating that

Appellant’s sentence “was neither illegal nor an abuse of discretion,” “was

imposed after a consideration of the crimes for which [Appellant] was

convicted, his prior criminal record, as well as a review of the presentence

report,” “followed the dictates of the Sentencing Code,” and “was the

minimum confinement consistent with the gravity of the offenses that

[Appellant] committed, along with the need to protect the public, while

considering     [Appellant’s]     needs    for     rehabilitation”);   No-Merit   Letter,

8/28/15, at 4-12.16 This analysis was error. The PCRA court and PCRA

counsel improperly focused on the substantive merits of Appellant’s

purported challenge to the discretionary aspects of Appellant’s sentence,

____________________________________________
16
   Although Appellant raised in his response to the Rule 907 notice that he
also wished to file a post-sentence motion to challenge the weight of the
evidence, the PCRA court did not address this claim.

                                          - 14 -
J-S08004-17


rather than on whether Appellant was denied his right to appeal the

discretionary aspects of his sentence. See Hernandez, 755 A.2d at 8. This

question of the denial of Appellant’s right to appeal fundamentally precedes

the analysis of the merits of Appellant’s underlying claims, because a

petitioner whose counsel failed to file or perfect an appeal need not

demonstrate the merits of whatever issues he would have raised on appeal.

Commonwealth v. Lantzy, 736 A.2d 564, 572 (Pa. 1999). PCRA counsel’s

failure to pursue reinstatement of Appellant’s post-sentence rights in

conjunction with reinstatement of his appellate rights lacked a reasonable

basis and prejudiced Appellant. McGill, 832 A.2d at 1023; Hernandez, 755

A.2d at 8-9.

      We have ordered a remand so that the PCRA court may consider

whether to reinstate Appellant’s appeal rights. Here, as in Hernandez and

Johnson, the sole issues Appellant wishes to raise if his appeal rights are

reinstated are issues that must be preserved in a post-sentence motion.

Therefore, if the PCRA court determines on remand that Appellant should

have his direct appeal rights reinstated nunc pro tunc, the court shall permit

Appellant to file a post-sentence motion nunc pro tunc as well. If the PCRA

court concludes that Appellant should not have his right to file a direct

appeal reinstated nunc pro tunc, then the PCRA court may determine




                                    - 15 -
J-S08004-17


whether Appellant’s trial counsel was ineffective for failing to pursue the

discretionary sentencing claim based on the merits of that issue.17

       Order    vacated.     Case     remanded     with   instructions.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/14/2017




____________________________________________
17
   We recognize that the PCRA court has already determined that the
underlying challenge to the discretionary aspects of Appellant’s sentence
lacks merit. See PCRA Ct. Op. at 3-4. However, we decline to review the
merits of this issue on the current record, where the specific issues asserted
by Appellant have not been briefed by counsel. Cf. Hernandez, 755 A.2d at
12 (rather than remand for reinstatement of the appellant’s direct appeal
rights nunc pro tunc, the Court reviewed the underlying discretionary
sentencing claim on the record, where the record included a counseled
appellate brief addressing the specific challenges to the sentence).

                                          - 16 -